The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/12/2022 has been entered.
 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 10/10/2017.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 20180192526 A1, hereinafter Suzuki) in view of Kobayashi (US 6407925 B1, hereinafter Kobayashi)
1.  Suzuki teach a sealing structure of a case for an in-vehicle electronic component, comprising: 
a case (2, fig 9b) that is configured to store an in-vehicle electronic component (20, fig 9a) and has an opening (center of 2, figs 9a, 9b) (1) in a wall (uppermost wall portion of 2) of the case that extends between an interior of the case and an exterior of the case and (ii) having a longitudinal axis (in and out of the page of figs 9) extending through the wall; and 
a cover member (3) that covers the opening of the case (figs 9), wherein 
the case includes: 
a protrusion member (see annotated fig 9) that has a sealing surface (upper surface) (1) on an end of the protrusion member in a direction parallel to the longitudinal axis, (2) facing away from an interior of the case (facing upwards) and (3) that surrounds the opening (figs 9a, 9b); and 
a rib (see annotated fig 9) on an opposite side (outside, right side of fig 9b) of the protrusion member from the opening such that an entirety of the protrusion member is between the rib and the opening in a direction perpendicular to the longitudinal axis (figs 9), 
the rib has a discharge surface (top surface) (1) on an end of the rib in the direction parallel to the longitudinal axis (fig 9b), (2) that faces a same direction as the sealing surface (faces upwards) and (3) that is connected to the sealing surface of the protrusion member (fig 9b), 
the cover member has an extension member (40) that extends along the rib when the cover member covers the opening (fig 9b), 
the discharge surface of the rib is lower than the sealing surface of the protrusion member when the case is arranged with the opening facing upward (fig 9b),
the extension member of the cover member is lower than the discharge surface of the rib when the case is arranged with the opening facing upward (fig 9b), 
the rib has a concave part (24, fig 9b) in the discharge surface with a concave part opening (fig 9b) facing upward when the case is arranged with the opening facing upward (fig 9b), and
the case and the cover member are configured such that the discharge surface is spaced from the cover member in a direction parallel to the longitudinal axis when the cover member is attached to the case (fig 9b).
However one may argue that Suzuki fails to specifically teach an opening () (1) in a wall  () of the case that extends between an interior of the case and an exterior of the case and (ii) having a longitudinal axis () extending through the wall.
Kobayashi teaches an opening (51, fig 1) (1) in a wall (64, fig 1) of a case (4) that extends between an interior of the case and an exterior of the case and (ii) having a longitudinal axis (axis which is parallel with 8, fig 1) extending through the wall.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Kobayashi into the device of Suzuki. The ordinary artisan would have been motivated to modify Suzuki in the above manner for easier construction.



2.  Suzuki and Kobayashi teaches the sealing structure of a case for an in-vehicle electronic component according to claim 1, wherein Suzuki further teaches that the concave part (24, fig 9b) is configured as a groove to continuously extend along the protrusion member (paragraph 0038 recites ‘Furthermore, a continuous sealing groove 24 that extends along the joining surface 21 is formed on the inner side (toward the seat portion 23) of the housing 1’).

3.  Suzuki and Kobayashi teaches the sealing structure of a case for an in-vehicle electronic component according to claim 2, wherein the groove (Suzuki 24, fig 9b) has an inclined surface (fig 9b shows an inclined cup-like shape) that is inclined with respect to a horizontal direction and is configured to guide a liquid (Kobayashi col 5 lines 6-7 recite ‘a groove portion 31 to be charged with the liquid sealing material 9’) in an extending direction of the groove when the case is arranged with the opening extending in the horizontal direction (Suzuki fig 9b, Kobayashi fig 5).


Examiner Notes
Examiner cites particular elements, columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Response to Arguments
Applicant's arguments filed 4/12/2022 have been fully considered but they are made moot by the new rejections as shown above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS R BURTNER/             Examiner, Art Unit 2841   
                                                                                                                                                                                        /ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841